[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ____________________________ ELEVENTH CIRCUIT
                                                                       DECEMBER 12, 2006
                                       No. 06-10654                    THOMAS K. KAHN
                                                                           CLERK


                         D.C. Docket No. 03-02884-CV-JEO-2


AMANDA POWELL MCCOY,

                                                               Plaintiff-Appellant,

                                            versus

2 GEORGES, INC., d/b/a ON
TAP SPORTS CAFÉ, et al.,


                                                               Defendant-Appellees.


                     Appeal from the United States District Court
                        for the Northern District of Alabama


                                   (December 12, 2006)

Before BLACK and HULL, Circuit Judges , and RYSKAMP,* District Judge.

PER CURIAM:

_______________________
        * Honorable Kenneth L. Ryskamp, United States District Judge for the Southern District
of Florida, sitting by designation.
      The Plaintiff appeals the district court's grant of summary judgment to

Defendants on her claims for sexual harassment and retaliation. After oral

argument and a thorough review of the record, we affirm based upon the well-

reasoned opinion of the district court.


      AFFIRMED.




                                          2